DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 4 April 2022, regarding the Hickey, et al. application.

Claims 1, 3-10, 12-16 and 18-21 are currently pending and have been fully considered.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an exchange of telephonic voice messages with Dr. Todd Alder, Representative for Applicant on 29 April 2022.

The application has been amended as follows: 
The dependency of claim 19 is changed to depend from claim 16.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After consideration and further search of the claims as amended, the closest prior art reference to the present claims was found to be the Hickey reference. The Hickey reference discloses a bioelectrode functionalized by a crosslinked film of tetramethylferrocene-modified poly(ethylenimine) and three immobilized enzymes (5th ¶ Introduction, p. 2730). However, this configuration does not result in a planar linker covalently coupled to the water-permeable polymer matrix and noncovalently coupled to the electrode. At best, one could consider molecules of the tetramethylferrocene-modified poly(ethylenimine) as the planar linker covalently coupled to other molecules of tetramethylferrocene-modified poly(ethylenimine) as the covalent coupling recited in instant claims; however, no noncovalent association between the linker and the electrode surface is taught or suggested by the teachings of Hickey.  Therefore, independent claims 1, 10 and their dependents are allowable. Further, Hickey teaches a ferrocene-containing linker, but does not teach or suggest pyrene.  Therefore, amended independent claim 16 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
29 April 2022